In an action in which plaintiff had been granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Westchester County, entered January 8, 1975, which denied his motion to vacate a prior default order of the same court granting plaintiff’s motion to punish defendant for contempt for failure to obey an order directing him to make support payments. Order reversed, without costs, defendant’s motion granted and case remanded to Special Term for further proceedings not inconsistent herewith. On the record, denial of defendant’s motion to vacate the order punishing him for contempt was an improvident exercise of discretion. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.